Dear Mayor Istre:
This office is in receipt of your request for an opinion of the Attorney General in regard to maintenance of personnel records. You ask if the payroll/personnel clerk can take the employee records and files home to either work on them or to keep the files there, and if this can be done with civil service files.
We would conclude the maintenance of personnel records of municipal employees is a matter within your control as Mayor being the chief executive officer of the municipality. The legislative powers of a municipality are vested in the board of aldermen, but the mayor has the responsibility of supervising and directing the administration and day to day operation of all municipal departments, except a police department with an elected Chief of Police. The administrative authority includes the authority to delegate and direct the performance of duties and job related tasks and to determine and establish operation procedures, which would include maintenance of personnel records.
Accordingly, as Mayor you can determine the maintenance policy of personnel files for non-civil service municipal employees and can restrict that they not be removed from the municipal office.
Moreover, the right to inspection and availability of public records should be kept in mind in the determination of the location of personnel files insofar as they constitute public records, and that no rule or regulation in the maintenance of the personnel records be established which would in any way conflict with the public records law.
With regard to Civil Service files we feel that control of those files are within the purview of the Civil Service Board who is vested with general rule making power for the administration and regulation of classified employees.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                                             RICHARD P. IEYOUB Attorney General
                                         By: _____________________ BARBARA B. RUTLEDGE Assistant Attorney General